NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           VERONICA M., Appellant,

                                         v.

                  DEPARTMENT OF CHILD SAFETY, A.M.,
                   J.M., J.T., J.T., J.T., B.P., D.P., Appellees.

                              No. 1 CA-JV 14-0217
                                FILED 2-19-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD 21627
                   The Honorable Linda H. Miles, Judge

                                   AFFIRMED


                                    COUNSEL

The Owsley Law Firm, PLLC, Avondale
By Carlie Owsley Walker
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Department of Child Safety
                       VERONICA M. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Randall M. Howe joined.


D O W N I E, Judge:

¶1           Veronica M. (“Mother”) appeals the superior court’s order
terminating her parental rights to seven children (collectively, “the
children”). For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2            With the exception of J.N.T., the children came into DCS care
in March 2012 after D.P. was “born substance exposed and premature;”
Mother used amphetamines during her pregnancy. Additionally, she
lacked a stable home and was not meeting the children’s basic needs.
J.N.T. came into DCS care in June 2013.

¶3            In May 2012, the superior court found all children except
J.N.T. dependent as to Mother. In November 2013, the court found J.N.T.
dependent. At that time, the court noted Mother had failed to complete
services DCS had offered, including substance abuse treatment, drug
testing, a psychiatric evaluation, individual counseling, and parent aide
services.




1       On appeal, “[w]e view the facts in the light most favorable to
upholding the juvenile court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew
L., 223 Ariz. 547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010). The statement of
facts in Mother’s opening brief fails to cite to the record. See ARCAP
13(a)(5) (statement of facts shall include “appropriate references to the
record”). When a litigant fails to include citations to the record, the court
may disregard that party’s unsupported factual narrative and draw the
facts from the opposing party’s properly-documented brief and/or the
record on appeal. See Ariz. Dep’t of Econ. Sec. v. Redlon, 215 Ariz. 13, 15,
¶ 2, 156 P.3d 430, 431 (App. 2007).




                                     2
                        VERONICA M. v. DCS, et al.
                           Decision of the Court

¶4           In March 2013, DCS petitioned to terminate Mother’s
parental rights to J.M., J.M.T., J.S.T., B.P., and D.P. pursuant to Arizona
Revised Statutes (“A.R.S.”) sections 8-533(B)(3) (chronic drug abuse or
mental illness), -533(B)(8)(a) (out-of-home placement for nine months or
longer), and -533(B)(8)(b) (out-of-home for six months or longer). In
October 2013, DCS amended its petition to include A.R.S. § 8-533(B)(8)(c)
(out-of-home placement for fifteen months or longer). In February 2014,
DCS amended its petition to include A.M. and J.N.T.

¶5            After a contested severance trial, the superior court
terminated Mother’s parental rights under A.R.S. § 8-533(B)(3) (as to all
children); -533(B)(8)(a) (as to all children); -533(B)(8)(b) (as to J.N.T., D.P.,
and B.P.); and -533(B)(8)(c) (as to all children except J.N.T.). The court also
found severance was in the children’s best interest.

¶6            Mother timely appealed. We have jurisdiction pursuant to
A.R.S. §§ 8-235(A), 12-120.21(A)(1), -2101(A)(1).

                                DISCUSSION

¶7           A court may terminate parental rights if it finds one of the
statutory grounds for severance by clear and convincing evidence. A.R.S.
§§ 8-533(B), -537(B). We review termination orders for an abuse of
discretion. Xavier R. v. Joseph R., 230 Ariz. 96, 100, ¶ 11, 280 P.3d 640, 644
(App. 2012).

¶8            Mother contends insufficient evidence supports termination
of her parental rights under A.R.S. § 8-533(B)(3) (history of chronic drug
use or mental illness). Because we find sufficient evidence to support
termination under A.R.S. § 8-533(B)(8)(a) (out-of-home placement for nine
months or longer), we need not address the additional grounds for
severance the superior court found. See Jesus M. v. Ariz. Dep’t of Econ. Sec.,
203 Ariz. 278, 280, ¶ 3, 53 P.3d 203, 205 (App. 2002) (“If clear and
convincing evidence supports any one of the statutory grounds on which
the juvenile court ordered severance, we need not address claims
pertaining to the other grounds.”).

¶9             To terminate parental rights under A.R.S. § 8-533(B)(8)(a), a
child must be in an out-of-home placement for nine months or longer
pursuant to court order and the parent must have substantially neglected
or willfully refused to remedy the circumstances causing the child to be in
an out-of-home placement. Mother does not dispute that the children
were in an out-of-home placement pursuant to court order for nine
months or longer.


                                       3
                      VERONICA M. v. DCS, et al.
                         Decision of the Court

¶10           DCS was required to establish by clear and convincing
evidence that it “made a diligent effort to provide appropriate
reunification services.” See A.R.S. §§ 8-533(B)(8), -537(B); Christina G. v.
Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 234-35, ¶¶ 12-15, 256 P.3d 628,
631-32 (App. 2011). The record establishes that DCS offered Mother
numerous services, including substance abuse treatment, drug testing,
parent aide services, case aide services, psychological and psychiatric
evaluations, individual counseling, bus passes, and cab service. DCS made
multiple referrals for some services because Mother failed to complete
them. DCS advised Mother of the services she was required to complete.

¶11           A parent will not be found to have substantially neglected to
remedy the circumstances causing an out-of-home placement if she makes
an appreciable, good faith effort to comply with services, even if she
cannot completely overcome her difficulties. Maricopa Cnty. Juvenile
Action No. JS-501568, 177 Ariz. 571, 576, 869 P.2d 1224, 1229 (App. 1994).
However, if a parent makes only “sporadic, aborted attempts to remedy”
the circumstances, termination is appropriate. Id. Compliance requires
more than de minimis effort. Id. at 576 n.1, 869 P.2d at 1229 n.1.

¶12           The DCS case manager testified Mother’s engagement in
services, other than the psychological and psychiatric evaluations, was
“minimal” prior to April 29, 2014. The record supports this assertion.
Mother has a history of illegal drug use. DCS referred her to TERROS
Families First, which provides substance abuse treatment. DCS made four
referrals to TERROS, yet Mother did not participate until April 29, 2014 —
more than two years after most of the children were removed from her
care. Although the TERROS counselor testified that, as of the time of trial,
Mother was on track to complete the program in July 2014, she also stated
Mother would require an additional six months of aftercare.

¶13           DCS also required Mother to drug test. Mother understood
that, as of March 2012, she was required to call in daily and to test as
directed. DCS informed Mother that missed tests would be considered
positive. Mother, however, did not begin to consistently comply with
testing requirements until April 2014 — less than two months before the
severance trial. She missed over 100 tests. When Mother did test, the
results were negative for drug use; however, the case manager testified
that sporadic testing may indicate a drug user who is testing only “when
they can clean out their system.”

¶14        Mother completed a psychological evaluation after two
missed appointments. The evaluating psychologist offered a poor


                                     4
                       VERONICA M. v. DCS, et al.
                          Decision of the Court

parenting prognosis, but suggested giving Mother 60-90 additional days
to engage in services. The DCS case manager testified that a year had
passed since that evaluation, and during that time, Mother had not
substantially participated in services.

¶15         Mother also completed a psychiatric evaluation with
Dr. Rosengard, who found “symptoms consistent with depression,
substance abuse, and . . . traits of a personality disorder,” offering a poor
prognosis for Mother’s ability to parent the children. Even with the
knowledge Mother had begun engaging in services as of April 2014,
Dr. Rosengard testified his prognosis was “[l]ess than poor . . . because
more time has gone by and there’s only been a relatively brief period of
time of proven sobriety and there has not been . . . engagement in
therapy.”

¶16           DCS also made referrals to three different counseling
agencies. However, Mother only participated in counseling at the outset
of the first referral, and the agency later closed out that referral for
non-compliance. Mother knew she was required to complete individual
counseling, yet never did so. Dr. Rosengard testified that, given the
length of time that had elapsed, “it solidifies a very bad prognosis if
[Mother’s] not able/willing to go to therapy.”

¶17           DCS also made three parent aide referrals. The first two
were closed out unsuccessfully. Mother canceled roughly half of her
sessions with the parent aide. Although she used an aide for J.N.T.,
Mother canceled numerous visits and was required to make a confirming
call before visits because of her inconsistent attendance. The parent aide
testified Mother did not make J.N.T. a priority and often would not
confirm her visits on time. When the parent aide referral for J.N.T. closed
in April 2014, Mother’s behavior objectives had not been met.

¶18            Mother also did not establish stable housing or employment.
DCS had six or seven different addresses for her since January 2013.
Mother did not consistently update DCS on address changes. DCS
discussed housing with Mother several times and offered resource
information, but Mother did not follow through. Mother admitted at trial
that she had been “unstable” and would not provide a number when
asked how many places she had lived in the past year. In terms of
employment, Mother consistently told DCS she had worked for a
temporary service for years. However, she provided no verification, and
at the time of trial, Mother testified she was unemployed.




                                     5
                       VERONICA M. v. DCS, et al.
                          Decision of the Court

¶19           Dr. Rosengard testified that individuals with personality
disorders tend to engage in unhealthy relationships, causing instability.
Mother confirmed that, before DCS became involved, she and S.P. — the
father of some of her children — engaged in domestic violence that the
children witnessed, and S.P. used methamphetamine in the home. The
case manager testified Mother and A.T. — the father of some of the other
children — provided the same address as of January 2014, despite A.T.’s
recent positive test for methamphetamine.

¶20           Mother testified her depression affected her ability to engage
in services. She did not, however, participate in services that could have
addressed that condition.       Mother had two years to remedy her
circumstances as to most of the children, and DCS offered appropriate
services to assist her in doing so. DCS is not required to “ensure that a
parent participates in each service it offers” or to leave “the window of
opportunity for remediation open indefinitely.” Maricopa Cnty. Juvenile
Action No. JS-501904, 180 Ariz. 348, 353, 884 P.2d 234, 239 (App. 1994);
JS-501568, 177 Ariz. at 577, 869 P.2d at 1230 (engagement and recovery
three years after child’s out-of-home placement, though commendable,
was “too little, too late”). The record supports the superior court’s
determination that Mother substantially neglected or willfully refused to
remedy the circumstances causing the children’s out-of-home placements.

                             CONCLUSION2

¶21           We affirm the superior court’s order terminating Mother’s
parental rights to all seven children.




                                      :ama

2     Mother has not challenged the court’s best interest finding, so we
do not address it. See MT Builders, L.L.C. v. Fisher Roofing, Inc., 219 Ariz.
297, 304 n.7, ¶ 19, 197 P.3d 758, 765 n.7 (App. 2008) (arguments not
developed on appeal are deemed waived).




                                     6